Pratt, J.
The appellant contends that the order made August 6,1886, in effect, appointed a receiver of a corporation, and that the court had no jurisdiction to appoint such a receiver. The answer is that the order did not appoint a receiver, of a corporation or otherwise. It authorized a receiver, whose appointment is not questioned, to advance money for the benefit of a corporation upon terms which the court specified, and to which the corpora*398tian, by its board of trustees, afterwards assented. The loan was made, and lias been repaid. We are not able to see that it was unwise. So far as we can judge, no other course could have been discreetly pursued; and, were the wisdom of the order doubtful, the loches of appellants in waiting four-years before making complaint would deprive their present application of merit. We find nothing in the case requiring discussion. Order affirmed, with costs.